Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 


Note: This acting is being done to correct a prior art cited, which was a patent that was withdrawn by Applicant, who is the same inventor of the current application. Since that petition to withdrawn that patent was done at the same time of the Allowance of the instant application, it was not known by the Examiner.

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on January 11, 2021 and further to X-RUSH of 02/19/2021, the Examiner acknowledges the following: 
Claims 2 and 10 were amended.
Claims 3 – 5, 7 and 9 were canceled.
Claim 1 was previously canceled.
 New claims 22 – 24 were added.
Currently claims 2 – 24 are pending. Claims 3 – 5, 7 and 9 were canceled by Applicant; therefore, claims 2, 6, 8 and 10 – 24 are being considered for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

 Information Disclosure Statement
4.	The IDS document filed on 12/14/2020 is acknowledged.

Claim Interpretation - 35 USC § 112
5.	As for the claim interpretation under 35 U.S.C. 112(f): the Examiner is not applying the claim interpretation for the term “unit” under 35 U.S.C. 112(f), since a pixel structure as claimed corresponds to a physical structure inside of an pixel array of a solid state image sensor, which generally includes the limitations “an accumulation unit” (Fig 4, FD accumulation unit; [0035]);  “transfer unit” (Fig 4, transfer transistor Tx; [0035]); “supply unit” (Fig 4, power supply 94 that provides voltage VDD to the pixel circuitry as for 
Allowable Subject Matter
6.	Claims 2, 6, 8 and 10 – 24 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: The closest art of record teaches: 
	A camera (Maruyama – US 2010/0141816 A1) comprising: a solid-state imaging device including a substrate having a first surface and a second surface, light being incident on the second surface side; and a wiring layer disposed on the first surface side; an optical system that guides incident light to the second surface side; and a signal-processing circuit that processes an output signal of the solid-state imaging device; wherein the solid-state imaging device further includes a photodetector disposed in the substrate and including a first region of a first conductivity type, a transfer gate disposed on the first surface of the substrate and adjacent to the photodetector, the transfer gate transferring a signal charge accumulated in the photodetector; and a control gate disposed on the first surface of the substrate and superposed on the photodetector, the control gate controlling the potential of the photodetector in the vicinity of the first surface. A second prior art teaches a solid-state imaging element (Oike – US 10,229,941 B2) including: a plurality of unit pixels each having a photoelectric conversion part, a transfer part that transfers a charge generated by the photoelectric conversion part to a predetermined region, and a draining part that drains a charge in the predetermined region; a light shielding film being formed under an interconnect layer in the unit pixels and shield, from light, substantially the whole surface of the plurality of unit pixels except 
	Even though Maruyama, Oike and Ueno teaches some features of the current invention such as a solid-state image sensor with a plurality of pixels including a photodiode connected to a transfer transistor, a float diffusion region, a reset transistor and a first voltage used to transfer the charges from the float diffusion using a common power supply, it fails to clearly teach or to suggest the combination of limitations as 
	Regarding claim 2, the combination of Maruyama, Oike and Ueno fails to explicitly disclose “An image sensor comprising: a pixel having a photoelectric conversion unit that photoelectrically converts light to generate a charge, an accumulation unit that accumulates the charge generated by the photoelectric conversion unit, and a transfer unit that transfers the charge generated by the photoelectric conversion unit to the accumulation unit; and a supply unit that supplies the transfer unit with a first signal based on a first voltage and a second voltage, in order to electrically connect the photoelectric conversion unit and the accumulation unit, and supplies the transfer unit with a second signal based on the first voltage and a predetermined voltage in order to electrically disconnect the photoelectric conversion unit and the accumulation unit”. Therefore, as discussed above, claim 2 is allowable over the prior art of record.
In regards to claims 6, 8 and 10 – 22: claims 6, 8 and 10 – 22 depend directly or indirectly to claim 2 and they include all the limitations of claim 2, which are allowable over the prior art of record. Therefore, claims 6, 8 and 10 – 22 are allowable for the same reasons as claim 2.
Regarding claim 23, the combination of Maruyama, Oike and Ueno fails to explicitly disclose “An image sensor comprising: a plurality of pixels each of the pixels having a photoelectric conversion unit that photoelectrically converts light to generate a charge, an accumulation unit that accumulates the charge generated by the photoelectric conversion unit, and a transfer unit that transfers the charge generated by the photoelectric conversion unit to the accumulation unit; and a supply unit that is provided for each of the plurality of pixels, and supplies the transfer unit with a first signal based on a first voltage and a second voltage, or a second signal based on the first voltage and a predetermined voltage, wherein: the timings at which the charges generated by the photoelectric conversion unit are transferred to the accumulation unit are different between a part of the supply units and another part of the supply units”. Therefore, as discussed above, claim 23 is allowable over the prior art of record.
In regards to claim 24: claim 24 depends directly to claim 23 and it requires all the limitations of claim 23, which are allowable over the prior art of record. Therefore, claim 24 is allowable for the same reasons as claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
1. Y. Ueno et al., US 10,008,525 B2 – it teaches an imaging element comprising: a photoelectric conversion unit formed in a pixel region and configured to convert light into electrical charge; and a transistor formed in the pixel region and configured to transfer electric charge from the photoelectric conversion unit, wherein the photoelectric conversion unit is connected to a well of the pixel region having a negative potential and, further comprising a switch, wherein in a first configuration, the switch connects a gate of the transistor to a power supply potential, and in a second configuration, the switch connects the gate of the transistor to a negative potential other than the negative potential of the pixel region.
2. T. Yamaguchi et al., US 8,183,603 B2 – it teaches a solid-state imaging device includes a substrate having a first surface and a second surface, light being incident on the second surface side; a wiring layer disposed on the first surface side; a photodetector formed in the substrate and including a first region of a first conductivity type; a transfer gate disposed on the first surface of the substrate and adjacent to the photodetector, the transfer gate transferring a signal charge accumulated in the photodetector; and at least one control gate disposed on the first surface of the substrate and superposed on the 
3. Y. Oike et al., US 10,229,941 B2 – it teaches a solid-state imaging element including: a plurality of unit pixels each having a photoelectric conversion part, a transfer part that transfers a charge generated by the photoelectric conversion part to a predetermined region, and a draining part that drains a charge in the predetermined region; a light shielding film being formed under an interconnect layer in the unit pixels and shield, from light, substantially the whole surface of the plurality of unit pixels except a light receiving part of the photoelectric conversion part; and a voltage controller controlling a voltage applied to the light shielding film. The voltage controller sets the voltage applied to the light shielding film to a first voltage in charge draining by the draining part and sets the voltage applied to the light shielding film to a second voltage higher than the first voltage in charge transfer by the transfer part.
4. O. Saruwatari et al., US 2018/0278860 A1 – it includes a common inventor and the same assignee; however, it claims different limitations and it does not present a double patent with the instant application. It teaches an image sensor comprising: a first semiconductor substrate provided with a pixel, including a photoelectric conversion unit that photoelectrically converts incident light to generate an electric charge, an accumulation unit that accumulates the electric charge generated by the photoelectric conversion unit, and a transfer unit that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit; and a second semiconductor substrate provided with a supply unit for the pixel, the supply unit supplying the transfer unit with a transfer signal to transfer the electric charge from the photoelectric conversion 

Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.